Citation Nr: 1610819	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1946 to March 1949 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a heart disorder.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference from the St. Petersburg RO in June 2015.  A transcript of his testimony has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, he contracted rheumatic fever and had heart murmurs in service, and his current atrial fibrillation and aortic valve stenosis are etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include atrial fibrillation and aortic valve stenosis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases related to the heart, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes, service connection may be established under 38 C.F.R. § 3.303(b).  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

Medical evidence in the claims file shows that the Veteran has a current heart disability.  Specifically, a January 2010 VA treatment note, as well as additional VA and private treatment records, showed that he had benign essential hypertension and atrial fibrillation with occasional bradycardia,  peripheral vascular disease, and aortic valve stenosis.  Thus, the first element of service connection is met. 

Regarding the second element of service connection, the Veteran's service treatment and personnel records were lost in a fire-related incident as shown by a July 2012 response from the Joint Services Research Center (JSRRC).  When service records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).

The Veteran has consistently stated during the pending appeal that he was hospitalized for rheumatic fever and a heart-related illness during military service.  For example, during his June 2015 hearing before the Board, he testified that he was hospitalized in 1947 for three to four months for heart murmurs and rheumatic fever, which he contracted in Italy.  Additionally, he stated that he remembered being diagnosed with atrial fibrillation about three years after he separated from military service.  Furthermore, June 2010 letters from the Veteran's siblings recounted their discussions and memory of their mother attempting to track down the Veteran's location in the 1940s.  They indicated that their mother was informed in August or September 1947 by military personnel that the Veteran was being treated at an Augusta, Georgia hospital for rheumatic fever and heart murmurs.  Thus, given this credible lay evidence and resolving all doubt in the Veteran's favor, the Board finds that he contracted rheumatic fever and had heart murmurs in service.  Thus, the second element of service connection is met.

Turning to the nexus requirement, t the claims file includes numerous instances where the Veteran and his representative have indicated that his current heart disability was caused by his in-service heart murmurs and contracting rheumatic fever.  Additionally, the record includes a November 2015 report from a VA medical expert regarding the etiology of the Veteran's current heart symptoms.  After reviewing the Veteran's claims file, noting his self-reported symptoms and history, and citing to appropriate medical authority and records within the claims file, this examiner determined that the Veteran's hypertension and peripheral vascular disease were less likely than not related to the episode of rheumatic fever in 1947 because these disorders are unrelated to rheumatic fever.  However, the examiner concluded that it is at least as likely as not (a 50 percent probability or greater) that the Veteran's aortic valve stenosis is related to his initial episode of rheumatic fever in 1947.  The examiner cited to two medical studies that showed that a long-term outcome of an episode of rheumatic fever was aortic valve stenosis.  

Furthermore, this examiner also noted that the Veteran was first diagnosed with atrial fibrillation in 1952 or 1953, and that he would have been 23 or 24 years of age at the time.  The VA examiner concluded that it is at least as likely as not that the atrial fibrillation was related to the episode of rheumatic fever in 1947 given the Veteran's age at the time of diagnosis, as well as a December 2008 echocardiogram that showed mild mitral anular calcification and myxomatous mitral valve leaflets, which can both be related to rheumatic valvular disease.  

The November 2015 VA examiner's opinions are competent and they are the most probative evidence on the issue of etiology of the Veteran's heart disability because of the examiner's expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Veteran's current atrial fibrillation and aortic valve stenosis are etiologically related to his military service.

Accordingly, the evidence is at least in relative equipoise in showing that the Veteran's current atrial fibrillation and aortic valve stenosis are as likely as not the result of military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for service connection for a heart disease.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for a heart disability, to include atrial fibrillation and aortic valve stenosis, is granted. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


